DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered. 
Status
An amendment, filed 11/30/2021, is acknowledged.  Claim 1 is amended; Claims 2-4 are canceled; Claims 5-8 are newly added.  No new matter is present.  Claims 1 and 5-8 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “strain at compressive failure of <2% to 80%.”  It is unclear what range of strain is required. The lower endpoint “<2%,” is interpreted as 0-2% which would result in an overall range of 0-80%; however, it is unclear why the range would be presented as “<2% to 80%” if that were the intended range.  As a result, the lower endpoint of the claimed range is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward et al. (DE 2051566)(machine translation provided).
With respect to Claim 1, Ward teaches an alloy with a composition comprising 10-20% Ni, 3-20% Mn, Zn and Cu as depicted in the disclosed figure 1. (Claim 1; Fig. 1).  Ward teaches a preferred 

Claim 1 (at%)**
Ward (original, wt% or at%)
Ward (at% assuming original in wt%)
Cu
10-50
44
42.9
Ni
5-50
15
15.9
Mn
5-50
13
14.7
Zn
20-35
28
26.6
Other
0-2 each of: Cr, Fe, Co, Pb
-
-
ΔSmix
≥ 1.1R
1.27R
1.29R


Elements with compositional ranges including zero are interpreted as optional elements.  Thus, Ward teaches a specific example with a composition, in either wt% or at%, falling within the instantly claimed compositional ranges and required entropy of mixing range and therefore, sufficiently specific to anticipate the instantly claim.
With respect to claim 5, Ward teaches an alloy with an entropy of mixing of 1.27R or 1.29R (see rejection of Claim 1 above), falling within the claimed range.
With respect to Claims 8-10, Ward is silent as to the as-cast hardness, compressive yield strength, and strain at compressive failure.  However, as Ward teaches an alloy with a composition falling within each of the instantly claimed ranges teaches it would necessarily be expected to result in the same properties of the instantly claimed alloy, including the claimed hardness, compressive yield strength and strain at compressive failure. 
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Torre (US 2014/0294665).


Claim 1 (at%)**
Torre (wt%)
Torre theoretical example
Cu
10-50
42-48
42 wt%
(42 at%)
Ni
5-50
9-14
14 wt%
(15.2 at%)
Mn
5-50
4-7
7 wt%
(8.1 at%)
Zn
20-35
34-40
34.5 wt%
(33.5 at%)
Other
0-2 each of: Cr, Fe, Co, Pb
Fe: 0-0.5
Pb: 0-2.0
Fe: 0.5 wt% (0.57 at%)
Pb: 2 wt% (0.6 at%)
ΔSmix
≥ 1.1R
-
1.28R


Elements with compositional ranges including zero are interpreted as optional elements.  Thus, as demonstrated by the theoretical examples, Torre teaches compositional ranges overlapping the instantly claimed ranges, including ranges which result in entropies of mixing overlapping the claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 5 and 6, Torre teaches an alloy with compositional ranges overlapping the instantly claimed ranges and teaches hypothetical examples, such as that detailed with respect to Claim 1 with an entropy of 1.28R, falling within the range of Claim 5 and deemed sufficiently close to establish a prima facie case of obviousness with respect to the 1.3-2.0R range required by Claim 6.  The range is deemed sufficiently close to the claimed range to establish a prima facie case of obviousness. See MPEP 2144.05. (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of ‘having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium’ as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. ‘The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.’”).
With respect to Claim 8, Torre teaches an alloy which may consist of Cu, Ni, Mn, and Zn (see compositional ranges above) and further teaches examples with initial (i.e. as-cast) hardness of 239-240 Hv, falling within the claimed range. (Table 2).  Thus, it would have been obvious to one of ordinary skill in the art to select a Cu-Ni-Mn-Zn alloy from the overlapping ranges of Torre with a high hardness, such as 239-240 Hv. See MPEP 2144.05.
With respect to Claims 9-10, Torre teaches an alloy with a yield strength of, for example, 177-738 MPa, depending on the conditions of annealing (Table 2).  While this range overlaps the instantly claimed range of Claim 9, the reference does not teach that the measured yield strength is a “compressive yield strength.”  The reference is also silent as a value of strain at compressive failure as recited in Claim 10.  However, as Torre teaches an alloy with compositional ranges substantially overlapping the instantly claimed ranges and properties, such as hardness falling within the claimed range (see rejection of Claims 1 and 8 above), it would necessarily be expected to result in the same properties of the instantly claimed alloy, including the claimed compressive yield strength and strain at compressive failure. MPEP 2112.01.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (DE 2051566)(machine translation provided) as applied to Claim 1 above.
With respect to Claim 6, Ward teaches an alloy with an entropy of either 1.27R or 1.29R, depending on whether the composition is in wt% or at%, and is therefore deemed to teach an alloy with an entropy sufficiently close to establish a prima facie case of obviousness with respect to the 1.3-2.0R 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach an alloy consisting of the compositional ranges and an entropy of mixing value as required by Claim 1 and further requiring where the content of copper, nickel, and manganese are present in substantially equal atomic percentages.

Response to Arguments
Applicant’s arguments, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendment to the claim.  Specifically, Claim 1 now requires 20-35 at% Zn and excludes Al, Sn, and Si.  As a result, prior art Yeh and Kikuchi fail to teach an alloy with a composition as required by the amended Claim 1. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ward and in view of Torre, as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735